Case
 Case1:19-cv-09412-AJN-OTW
      1:19-cv-09412-AJN-OTW Document
                             Document157-1
                                      158 Filed
                                           Filed07/23/21
                                                 07/20/21 Page
                                                           Page11ofof72




                                                                 7/23/21
Case
 Case1:19-cv-09412-AJN-OTW
      1:19-cv-09412-AJN-OTW Document
                             Document157-1
                                      158 Filed
                                           Filed07/23/21
                                                 07/20/21 Page
                                                           Page22ofof72




                                        July 23,
Case
 Case1:19-cv-09412-AJN-OTW
      1:19-cv-09412-AJN-OTW Document
                             Document157-2
                                      158 Filed
                                           Filed07/23/21
                                                 07/20/21 Page
                                                           Page31ofof75
Case
 Case1:19-cv-09412-AJN-OTW
      1:19-cv-09412-AJN-OTW Document
                             Document157-2
                                      158 Filed
                                           Filed07/23/21
                                                 07/20/21 Page
                                                           Page42ofof75
Case
 Case1:19-cv-09412-AJN-OTW
      1:19-cv-09412-AJN-OTW Document
                             Document157-2
                                      158 Filed
                                           Filed07/23/21
                                                 07/20/21 Page
                                                           Page53ofof75
Case
 Case1:19-cv-09412-AJN-OTW
      1:19-cv-09412-AJN-OTW Document
                             Document157-2
                                      158 Filed
                                           Filed07/23/21
                                                 07/20/21 Page
                                                           Page64ofof75
Case
 Case1:19-cv-09412-AJN-OTW
      1:19-cv-09412-AJN-OTW Document
                             Document157-2
                                      158 Filed
                                           Filed07/23/21
                                                 07/20/21 Page
                                                           Page75ofof75
